DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 04/21/2021 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 04/12/2021 (Note, the NPLs haven’t been provided).  The information disclosed therein was considered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims second instance claims 30-31 and following by 32-34 should be renumbered to 32-36.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 30-31, 30-35(note 30-31 are the second instance of claims) & 37-40 of 17/228372 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, & 8-18 of U.S. Patent NoUS10/9766943. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 21, 30-31, 30-35 & 37-40 of the current application are either anticipated, or would have been obvious over, by the 1, & 8-18 of U.S. Patent NoUS10/9766943. e.g., despite a slight difference in the current application (having DRAM and SRAM type of memory devices), Patent No U.S. Patent NoUS10/9766943 claims 1 & 8-18, comprises a memory device. It would be obvious to have a memory device to include DRAM and SRAM devices. Below is the chart showing the similarities and differences (in bold) between Claims 21, 30-31, 30-35 & 37-40 , of the present application and claims 1, & 8-18 of U.S. Patent NoUS10/9766943.

17/228372
US10/976943
Claim 21,

Claim 1,
memory (DRAM) device, comprising: a DRAM array comprising a plurality of columns of memory cells, wherein each of the respective columns of memory cells comprises a plurality of designated subsets of memory cells; and wherein the DRAM device is configured to: receive the sent indicators, corresponding to the data batch, from the plurality of designated FIFO components of the first memory device to indicate a frequency of occurrence of data values corresponding to the indicators received from the designated FIFO components; and store each of the received indicators in a designated subset of 
Claim 30,
wherein the second device is further configured to: change a numerical value of a bit of a multi-bit counter associated with a designated subset by: Rev. 01/17 Page 3 of 8APPARATUSESAND METHODS TO CHANGE DATA CATEGORY VALUES Application No. 17/228,372 Amendment dated April 28, 2021 bit-wise performance of a half-add operation, including a number of logical operations using bit values as operands, in a sense amplifier and a compute component; and wherein bits of the multi-bit counter are changed accordingly to document a frequency of occurrence of data values in the designated subset as determined by a data batch update.
Claim 8,
wherein the DRAM device is further configured to: change a numerical value of a bit of a multi-bit counter associated with a designated subset by: bit-wise performance of a half-add operation, including a number of logical operations using bit values as operands, in a sense amplifier and a compute component; and wherein bits of the multi-bit counter are changed accordingly to document a frequency of occurrence of data values in the designated subset as determined by a data batch update.
Claim 31,
wherein: the indicator of the data value stored by the designated FIFO component designates a counter associated with the one of the plurality of designated subsets of memory cells in a designated column of memory cells in the second array; and the data value corresponding to the 
Claim 9, 
wherein: the indicator of the data value stored by the designated FIFO component designates a counter associated with the one of the plurality of designated subsets of memory cells in a designated column of memory cells in the DRAM array; and the data value corresponding to the 
Claim 30(second instance) ,
a host configured to provide instructions for histogram generation to devices; a device, comprising: an array comprising a plurality of first-in, first-out (FIFO) components; and wherein the device is configured to, in association with executing instructions from the host: store an indicator of a data value, wherein the indicator indicates that the data value is in one of a plurality of data categories, in a designated FIFO component corresponding to the one of the plurality of data categories; and send indicators of a plurality of data values stored by a plurality of designated FIFO components as a data batch; a memory device, comprising: an array comprising a plurality of columns of memory cells, wherein each of the respective columns of memory cells comprises a plurality of designated subsets of memory cells; and Rev. 01/17 Page 4 of 8APPARATUSESAND METHODS TO CHANGE DATA CATEGORY VALUES Application No. 17/228,372 Amendment dated April 28, 2021 wherein the memory device is configured to: receive the sent indicators, corresponding to the data batch, from the 
Claim 10,
An apparatus, comprising: a static random access memory (SRAM) device, comprising: a first array comprising a plurality of first-in, first-out (FIFO) components; and wherein the SRAM device is configured to: store an indicator of a data value, wherein the indicator indicates that the data value is in one of a plurality of data categories, in a designated FIFO component corresponding to the one of the plurality of data categories; and send indicators of a plurality of data values stored by a plurality of designated FIFO components as a data batch; a dynamic random access memory (DRAM) device, comprising: a DRAM array comprising a plurality of columns of memory cells, wherein each of the respective columns of memory cells comprises a plurality of designated subsets of memory cells; and wherein the DRAM device is configured to: receive the sent indicators, corresponding to the data batch, from the plurality of designated FIFO components 

Claim 14,
wherein the DRAM is further configured to generate a histogram based on the indicators.
Claim 31(second instance),
wherein the indicator indicates that the data value is in one of a plurality of data categories and wherein each of the plurality of data categories corresponds to a particular data value or a range of data values.
Claim 11,
wherein the indicator indicates that the data value is in one of a plurality of data categories and wherein each of the plurality of data categories corresponds to a particular data value or a range of data values.

Claim 32,
wherein the device is further configured to send the indicators of the plurality of data values as 

Claim 12,
wherein the SRAM is further configured to send the indicators of the plurality of data values as 
Claim 33,
wherein the device is further configured to send the indicators of the plurality of data values as the data batch based on at least one of the FIFO components being filled with the indicators.
Claim 13,
wherein the SRAM is further configured to send the indicators of the plurality of data values as the data batch based on at least one of the FIFO components being filled with the indicators.
Claim 34,
wherein the memory device is a DRAM device configured to generate a histogram based on the indicators.
Claim 14,
wherein the DRAM is further configured to generate a histogram based on the indicators.
Claim 37,
A method, comprising: storing, in a first device of a system, an indicator of a data value, wherein the indicator indicates that the data value is in one of a plurality of data categories, in a designated first-in, first-out (FIFO) component of the first device corresponding to the one of the plurality of data categories; and Rev. 01/17 Page 5 of 8APPARATUSESAND METHODS TO CHANGE DATA CATEGORY VALUES Application No. 17/228,372 Amendment dated April 28, 2021 sending indicators of a plurality of data values stored by a plurality of designated FIFO components as a data batch; receiving the sent indicators, corresponding to the data batch, from the 
Claim 15,
A method, comprising: storing, in a first memory device, an indicator of a data value, wherein the indicator indicates that the data value is in one of a plurality of data categories, in a designated first-in, first-out (FIFO) component of the first memory device corresponding to the one of the plurality of data categories; and sending indicators of a plurality of data values stored by a plurality of designated FIFO components as a data batch; receiving the sent indicators, corresponding to the data batch, from the (DRAM) device, in each of a plurality of columns, wherein each of the plurality of columns of memory cells comprises a plurality of designated subsets of memory cells and wherein the plurality of subsets of memory cells corresponds to the frequency of occurrence of the data values in the plurality of data categories.
Claim 38,
further comprising modifying, to perform a corner turn operations, address bits corresponding to the plurality of data values to an address of a designator subset of memory cells.
Claim 16,
further comprising modifying, to perform a corner turn operations, address bits corresponding to the plurality of data values to an address of a designator subset of memory cells.
Claim 39,
Further comprising modifying the address bits from a designated FIFO component to an address of the designated subset of memory cells.
Claim 17,
Further comprising modifying the address bits from a designated FIFO component to an address of the designated subset of memory cells.
Claim 40,
wherein the address bits are modified on a per column basis.
Claim 18,
wherein the address bits are modified on a per column basis.




Allowable Subject Matter

 Claims 22-29 are objected to because of their dependency to the double patenting rejected claims 21 but would be allowed if the rejected claims are rewritten to overcome the double patenting or a terminal disclaimer is provided to overcome the double patenting.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding Claim 21, 
Starr et al (US6470415) an apparatus, comprising: a first memory device, comprising: a first array comprising a plurality of first-in, first-out (FIFO) components (figures 1 & 3; col 2, lines 42-62 discloses first array (Queue array), FIFO (20; 27)); and 
 wherein the first memory device is configured to: store an indicator of a data value, wherein the indicator indicates that the data value is in one of a plurality of data categories (figures 1 & 2; col 3 lines 48-67 & claim 13 discloses stores entries in multiple queues such as queue 20, 14 enters the data from 10 in the head 50 of 20 & (20; 27 indicating e.g,. Comprises 82), 

a device (figures 1 & 3 DRAM device 25); and wherein the DRAM device is configured to: receive the sent indicators (figure 3; 25 receiving the sent indicators from 20;27), corresponding to the data batch, from the plurality of designated FIFO components of the first memory device figure 3; 20;27 comprising data batch from the plurality of FIFO (20;27)) figure 4 (queues)); and store each of the received indicators (figures 1 & 4; col 4, lines 35- 55 discloses a specific bit in each register corresponds to a specific queue, 82, 84, 86, 88 (e.g. for 32 queue registers each have 32 bits) stored). 

Agam et al (US20120140540) discloses  comprising: a array comprising a plurality of columns of memory cells (FIG 3A-3B; [0049-0051] DRAM array comprising memory array 10 comprising memory cells ad rows and columns), wherein each of the respective columns of memory cells comprises a plurality of designated subsets of memory cells (FIG 3A-3B; [0049-0052] YMUX 16, operating a respective columns of memory cells wherein, having a subsets of memory cells in portion of 22 (used for storing), and section 24 (used for processing), wherein part memory cells in the column activated memory cells that is connected to its column and the inactivated memory cells) and store each of the received indicators in a designated subset of the plurality of subsets of memory cells in each of the plurality of columns (FIG 3A-3B; subset of memory cells portion 22 are stored). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Examiner, Art Unit 2827